UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7314



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD DAVID LASZCZYNSKI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CR-95-13, CA-96-185)


Submitted:   June 18, 1998                  Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard David Laszczynski, Appellant Pro Se. Michael D. Stein,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David D. Laszczynski, convicted on a guilty plea of escape,

now appeals the district court’s adoption of the magistrate judge’s

recommendation and denial of his motion filed under 28 U.S.C.A. §

2255 (West 1994 & Supp. 1998), in which Laszczynski raised several

claims relating to the waiver of his right to appeal, various sen-

tencing claims, and ineffective assistance of counsel. On appeal

Laszczynski raises only one claim. Specifically, Laszczynski al-

leges that, in dismissing his direct appeal, this court erroneously

held that his waiver of his right to appeal was knowing, voluntary,

and enforceable. He admits that while he did waive his appellate

rights to challenge his sentence in the plea agreement he signed,

he claims that at the Fed. R. Crim. P. 11 hearing, the district

court led him to believe that he retained the right to appeal his

sentence based upon the application of the sentencing guidelines to

his case.

     We have previously considered and determined that Laszczyn-

ski’s plea was knowing and voluntary, and that his waiver was

enforceable, and decline to reconsider this issue in this appeal.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. Because this appeal presents no complex or substantial

issue of law, we deny Laszczynski’s motion for appointment of coun-

sel. We dispense with oral argument because the facts and legal




                                2
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           DISMISSED




                                3